Citation Nr: 1341956	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL


The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel
INTRODUCTION

The Veteran had active service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a skin disorder, to include as a result of in-service exposure to herbicides, had not been received.  In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO. The transcript is of record. 

With regard to the Veteran's request to reopen the claim, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

As will be discussed further in the following decision, the Board finds that new and material evidence sufficient to reopen a previously denied claim for service connection for a skin disorder, to include as a result of in-service exposure to herbicides, has indeed been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claim for service connection for a skin disorder, to include as a result of in-service exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By June 1994 rating decision, the RO denied entitlement to service connection for a skin condition of the hands and arms, diagnosed as vitiligo, secondary to exposure to Agent Orange, essentially based on findings that there was no competent evidence of a current disorder warranting presumptive service connection based on Agent Orange exposure, nor was there competent evidence relating a current skin disorder to the Veteran's active service or to his presumed Agent Orange exposure in service.  The Veteran did not appeal the June 1994 rating decision and it became final.  It is the last final disallowance of this claim. 

2. Evidence was received, since the RO's June 1994 rating decision, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.


CONCLUSIONS OF LAW

1. The June 1994 RO rating decision, which denied service connection for a skin condition on the hands and arms, diagnosed as vitiligo, secondary to exposure to Agent Orange, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

2. Evidence received since the June 1994 RO rating decision is new and material as to the request to reopen the claim for service connection for a skin disorder, to include as a result of in-service exposure to Agent Orange; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) provisions with regard to the matter on appeal, but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary. 

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

By a June 1994 rating decision, the RO denied service connection for a skin condition of the hands and arms, diagnosed as vitiligo, secondary to exposure to Agent Orange, based on an absence of competent evidence of a current disorder warranting presumptive service connection based on Agent Orange exposure and of a relationship between a current skin disorder and the Veteran's service (including his presumed in-service exposure to Agent Orange).  The Veteran was notified of this determination but did not appeal.  Thus, the decision became final. 

The evidence of record at the time of the June 1994 rating decision included the Veteran's service treatment records (STRs) and a VA examination dated in March 1994.  STRs are negative for any report or finding of a skin problem.  On a VA examination in March 1994, the Veteran reported that his main concern for the past four to six years was that he had developed what is apparent vitiligo of both hands and of the penis.  He also reported that on his face and hands he occasionally had little vesicles, 6 to 8 mm lesions, which eventually crusted over, formed scabs, and eventually went away.  He reported that this had not been particularly troublesome, and that he had seen a private dermatologist one year prior who gave him salves and creams and told him he had vitiligo.  Examination revealed vitiligo on both hands and the penis.  

Evidence submitted since the June 1994 RO rating decision includes treatment (private and VA) records, testimony and statements from the Veteran, photographs of the Veteran's hands, and copies of medical excerpts regarding popyhria (from the Mayo Clinic) and porphyria cutanea tarda and Agent Orange (from VA). 

On his claim to reopen received in September 2007, the Veteran reported that he had lichen simplex chronicus and prurigo nodularis which both began in 1971.  

Also received was an assortment of post-service private treatment records which showed treatment in April 1977 for an eruption of the face, for several months, and discoloration of the hands, for several years.  In February 1990, the Veteran was seen for an eruption of the chin, and it was noted he had the same problem 12 years prior.  He also had vitiligo of the hands for several years.  In February 1992, a pathology report revealed he had a lesion on the left hand consistent with lichen simplex chronicus.  In March 1995, a surgical pathology report revealed hypertrophic actinic keratosis of the left cheek.  In July 2000, he presented with a rash on the hand and forearm, with itching, and the assessment was dermatitis.   

In a statement received in January 2008, the Veteran reported that, after he was released from active duty in 1969, he continued to have skin problems including discoloration, blisters, sores, lesions, and skin cancers.  

Post-service VA treatment records showed that, in November 2008, a physical examination of the Veteran revealed lesions with scabs on the scalp, hands, and forearms, and the assessment was skin infection.  
In August 2013, the Veteran testified that his skin condition started about one year after he returned from Vietnam, in approximately the summer of 1970.  He described the skin condition as a rash on his hands, arms, legs and "spotted" all over his body.  At the hearing, the Veteran's representative suggested that the nature of the Veteran's skin was not clear.  

After reviewing the evidence received since June 1994, the Board concludes that such evidence is indeed new and material.  As noted above, the threshold for determining whether additional evidence received since a prior final decision raises a reasonable possibility of substantiating a claim is low, and, in determining whether this low threshold is met, consideration may be given to whether the evidence could reasonably substantiate the claim, were the claim to be reopened, through consideration of an alternative theory of entitlement.  Shade, supra. 

In light of Shade v. Shinseki, the Board finds that the Veteran's statements as to having skin symptoms since service, his representative's assertions that the nature of his skin disorder was not clear and could possibly be one of the skin disorders entitled to presumptive service connection, as well as post-service treatment records showing treatment for various skin problems since at least 1977, are all new, when considered with the evidence previously of record and also relate to unestablished facts that may provide a reasonable possibility of substantiating the Veteran's claim, including under this new theory of entitlement.  Thus, the Board finds that new and material evidence has been submitted since the June 1994 RO rating decision, and the claim for service connection for a skin disorder, to include as a result of in-service exposure to herbicides, should be and is hereby reopened.  Further, for reasons set forth below, the Board finds that a remand of the underlying claim for service connection for a skin disorder, to include as a result of in-service exposure to herbicides, is warranted. 

ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for skin disorder, to include as a result of in-service exposure to herbicides, having been received, the appeal is granted to this extent only. 
REMAND

The Veteran essentially contends that he has had skin problems since service, resulting from his exposure to herbicides during service.  He has alternatively contended that the diagnosis of his skin disorder is unclear and could possibly be porphyria cutanea tarda (PCT), which would entitle him to presumptive service connection based on his presumed exposure to herbicides in service.

After reviewing the record, the Board concludes that further development is needed to address the reopened claim of entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.  In this regard, the Board notes that the record reflects that the Veteran served in Vietnam; therefore, his exposure to herbicides is presumed.  38 C.F.R. 3.307(a)(6)(iii) . 

Service connection may be established for disability resulting from personal injury or disease incurred in or aggravated by service.  38 U.S.C.A. § 1110.  In addition, certain presumptions are granted for veterans who were exposed to the herbicide Agent Orange during service in Vietnam.  PCT is among the conditions for which presumptive service connection is available.  38 C.F.R. § 3.307, 3.309.  Notwithstanding, a veteran may still establish service connection with proof of actual direct causation.  Combe v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Because the medical evidence is unclear as to the nature and probable etiology of any current skin disorder for the Veteran, the Board finds that, pursuant to VA's duty to assist a veteran, a VA examination is necessary to decide this claim.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the foregoing and considering the record on appeal, the Board finds that a VA examination/opinion is in order to address whether the Veteran has a skin disorder that may be related to service, to include his presumed exposure to herbicides in service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim remaining on appeal-entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.  

2.  Obtain updated VA treatment records for the Veteran.  Associate any such available reports with his physical or electronic claims file.  

3.  Schedule the veteran for an appropriate VA examination to determine the nature and probable etiology of any current skin disorder.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  

A diagnosis of any currently manifested skin disorder(s) should be made.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current skin disorder is causally related to the Veteran's service, to include his presumed exposure to herbicides (Agent Orange) during his active service.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.  Such explanation must address whether such opinion reflected the limitations of knowledge of the medical community at large as opposed to the examiner's own limitations.

4.  Thereafter, readjudicate the issue of entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.  If this benefit sought on appeal is not granted, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


